UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6732



DE’SHON PITT,

                                            Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; R. A. YOUNG, Regional
Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-163-7)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


De’shon Pitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     De’shon Pitt, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).      We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Pitt v. Young, No. CA-01-

163-7 (W.D. Va. Mar. 9, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2